Case 2:21-cv-00323-AWA-DEM Document 1 Filed 06/08/21 Page 1 of 7 PageID# 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                              NORFOLK DIVISION


   Felicia Anita Duplessis-Williams,               Civil Action No. 3:21-cv-00053

                           Plaintiff,

                                                   COMPLAINT
            – against–



   Synchrony Bank d/b/a JC Penny and Trans
   Union, LLC,

                           Defendant(s).



                                        COMPLAINT

         Plaintiff, Felicia Anita Duplessis-Williams (hereinafter “Plaintiff”), by and

  through her attorneys, the Law Offices of Robert S. Gitmeid & Assoc., PLLC, by way of

  Complaint against Defendants, Synchrony Bank d/b/a JC Penny (“Synchrony”) and Trans

  Union, LLC (“Trans Union”) alleges as follows:

                                    INTRODUCTION

       1. This is an action for damages brought by an individual consumer for

           Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

           seq. (the “FCRA”) and other claims related to unlawful credit reporting

           practices. The FCRA prohibits furnishers of credit information from falsely

           and inaccurately reporting consumers’ credit information to credit reporting

           agencies.




                                             1
Case 2:21-cv-00323-AWA-DEM Document 1 Filed 06/08/21 Page 2 of 7 PageID# 2




                                              PARTIES

       2. Plaintiff, Felicia Anita Duplessis-Williams, is an adult citizen of Virginia.

       3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

       4. Defendant Synchrony is a corporation organized and existing under the laws of

          Virginia that furnishes consumer credit information to consumer reporting

          agencies.

       5. Defendant Trans Union is a limited liability company that engages in the

          business of maintaining and reporting consumer credit information.

                                JURISDICTION AND VENUE

       6. This Court has subject matter jurisdiction over this matter pursuant to 28

          U.S.C. § 1331 because the rights and obligations of the parties in this action

          arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

          action to enforce any liability created under 15 U.S.C. § 1681 may be brought

          in any appropriate United States District Court, without regard to the amount in

          controversy.

       7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all

          defendants are residents of the Commonwealth of Virginia.

                                  FACTUAL ALLEGATIONS

       8. Defendant Synchrony issued an account ending originally ending in 5282 and

          to Plaintiff. The account was routinely reported on Plaintiff’s consumer credit

          report.




                                              2
Case 2:21-cv-00323-AWA-DEM Document 1 Filed 06/08/21 Page 3 of 7 PageID# 3




       9. The consumer report at issue is a written communication of information

          concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

          character, general reputation, personal characteristics, or mode of living which

          is used or for the purpose of serving as a factor in establishing the consumer’s

          eligibility for credit to be used primarily for personal, family, or household

          purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

       10. On or about February 12, 2020, Plaintiff and Synchrony entered into a

          settlement agreement for the above referenced account. A recording of the

          settlement agreement is available upon request.

       11. Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

          lump sum payment totaling $1,221.91 to settle and close her Synchrony

          account.

       12. Plaintiff, via her debt settlement representative, timely made the requisite

          settlement payment. Proof of this payment is attached hereto as Exhibit A.

       13. However, over a year later, Plaintiff’s Synchrony account continued to be

          negatively reported.

       14. In particular, on a requested credit report dated March 22, 2021, Plaintiff’s

          Synchrony account was reported with a status of “CHARGE OFF”, a balance

          of $1,219.00, and a past due balance of $1,219.00. The relevant portion of

          Plaintiff’s credit report is attached hereto as Exhibit B.

       15. This trade line was inaccurately reported. As evidenced by the enclosed

          documents, the account was settled for less than full balance and must be

          reported as settled with a balance of $0.00.



                                              3
Case 2:21-cv-00323-AWA-DEM Document 1 Filed 06/08/21 Page 4 of 7 PageID# 4




       16. On or about April 08, 2021, Plaintiff, via her attorney at the time, notified

          Trans Union directly of a dispute with completeness and/or accuracy of the

          reporting of Plaintiff’s Synchrony account. A redacted copy of this letter and

          the enclosures are attached hereto as Exhibit C.

       17. Therefore, Plaintiff disputed the accuracy of the derogatory information

          reported by Synchrony to Trans Union via certified mail in accordance with 15

          U.S.C. § 1681i of the FCRA.

       18. In May of 2021, Plaintiff requested an updated credit report for review. The

          tradeline for Plaintiff’s Synchrony account remained inaccurate, as Defendants

          failed to correct the inaccuracy. The relevant portion of the May 2021 credit

          report is attached hereto as Exhibit D.

       19. Trans Union did not notify Synchrony of the dispute by Plaintiff in accordance

          with the FCRA, or alternatively, did notify Synchrony and Synchrony failed to

          properly investigate and delete the tradeline or properly update the tradeline on

          Plaintiff’s credit reports.

       20. If Synchrony had performed a reasonable investigation of Plaintiff’s dispute,

          Plaintiff’s Synchrony account would have been updated to reflect a “settled”

          status with a balance of $0.00.

       21. Despite the fact that Synchrony has promised through its subscriber agreements

          or contracts to accurately update accounts, Synchrony has nonetheless

          willfully, maliciously, recklessly, wantonly, and/or negligently failed to follow

          this requirement as well as the requirements set forth under the FCRA, which




                                             4
Case 2:21-cv-00323-AWA-DEM Document 1 Filed 06/08/21 Page 5 of 7 PageID# 5




          has resulted in the intended consequences of this information remaining on

          Plaintiff’s credit reports.

       22. Defendants failed to properly maintain and failed to follow reasonable

          procedures to assure maximum possible accuracy of Plaintiff’s credit

          information and Plaintiff’s credit report, concerning the account in question,

          thus violating the FCRA. These violations occurred before, during, and after

          the dispute process began with Trans Union.

       23. At all times pertinent hereto, Defendants were acting by and through their

          agents, servants and/or employees, who were acting within the scope and

          course of their employment, and under the direct supervision and control of the

          Defendants herein.

       24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

          agents, servants and/or employees, was malicious, intentional, willful, reckless,

          negligent and in wanton disregard for federal law and the rights of the Plaintiff

          herein.

                                   CLAIM FOR RELIEF

       25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

          set forth above.

       26. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

          1681a(f).

       27. Synchrony is an entity who, regularly and in the course of business, furnishes

          information to one or more consumer reporting agencies about its transactions




                                              5
Case 2:21-cv-00323-AWA-DEM Document 1 Filed 06/08/21 Page 6 of 7 PageID# 6




          or experiences with any consumer and therefore constitutes a “furnisher,” as

          codified at 15 U.S.C. § 1681s-2.

       28. Synchrony is reporting inaccurate credit information concerning Plaintiff to one

          or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

       29. Plaintiff notified Defendants directly of a dispute on the account’s

          completeness and/or accuracy, as reported.

       30. Synchrony failed to complete an investigation of Plaintiff’s written dispute and

          provide the results of an investigation to Plaintiff and the credit bureaus within

          the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

       31. Synchrony failed to promptly modify the inaccurate information on Plaintiff’s

          credit report in violation of 15 U.S.C. § 1681s-2(b).

       32. Trans Union failed to delete information found to be inaccurate, reinserted the

          information without following the FCRA, or failed to properly investigate

          Plaintiff’s disputes.

       33. Trans Union failed to maintain and failed to follow reasonable procedures to

          assure maximum possible accuracy of Plaintiff’s credit report, concerning the

          account in question, violating 15 U.S.C. § 1681e(b).

       34. As a result of the above violations of the FCRA, Plaintiff suffered actual

          damages in one or more of the following categories: lower credit score, denial

          of credit, embarrassment and emotional distress caused by the inability to

          obtain financing for everyday expenses, rejection of credit card application,

          higher interest rates on loan offers that would otherwise be affordable, and

          other damages that may be ascertained at a later date.



                                             6
Case 2:21-cv-00323-AWA-DEM Document 1 Filed 06/08/21 Page 7 of 7 PageID# 7




        35. As a result of the above violations of the FCRA, Defendants are liable to

             Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

             fees and costs.

        WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

  follows:

        1. That judgment be entered against Defendants for actual damages
           pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

        2. That judgment be entered against Defendants for punitive damages
           pursuant to 15 U.S.C. § 1681n;

        3. That the Court award costs and reasonable attorney's fees pursuant to 15
           U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

        4. That the Court grant such other and further relief as may be just and
           proper.

                               DEMAND FOR JURY TRIAL

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

  trial by jury in this action of all issues so triable.


                                   Respectfully Submitted,


                                   /s/ J Andrew Shuniak
                                   J Andrew Shuniak, Esq., Bar No.: 93770
                                   Associate Attorney
                                   Law Offices of Robert S. Gitmeid & Assoc., PLLC
                                   30 Wall Street, 8th Floor #741
                                   New York, NY 10005
                                   Tel: (866) 249-1137 Fax: (877) 366-4747
                                   JAndrew.s@gitmeidlaw.com
                                   Counsel for Plaintiff




                                                   7
